Citation Nr: 0424978	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for bilateral wrist 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to assignment of a higher disability rating 
for residuals of removal of a scrotal cyst, currently 
evaluated as noncompensable. 


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from January 1993 to December 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Although the issue of entitlement to service 
connection for bilateral shin splints was also originally 
appealed, this benefit was granted by rating decision in 
January 2004. 

The issue of entitlement to service connection for hearing 
loss disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


FINDINGS OF FACT

1.  Bilateral wrist disability was not manifested during the 
veteran's active duty service and is not otherwise related to 
such service. 

2.  Headache disability was not manifested during the 
veteran's active duty service and is not otherwise related to 
such service.

3.  The veteran's service-connected disability, described for 
rating purposes as residuals of removal of a scrotal cyst, is 
manifested by a 1.0 cm. x 0.1 cm, superficial, non-tender, 
non-painful scar with color and texture consistent with the 
surrounding tissues; the scar was not painful on examination, 
and there is no adherence to underlying tissue, instability, 
elevation or depression, underlying soft tissue loss or 
damage, inflammation, edema or keloid formation, enduration 
or inflexibility, or of limitation of motion or function.  




CONCLUSIONS OF LAW

1.  Bilateral wrist disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Headache disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A.  §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for a compensable rating for the veteran's 
service-connected residuals of removal of a scrotal cyst have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Codes 7804, 7805 (2001); 38 C.F.R. § 4.118, 
Codes 7801, 7802, 7803, 7804, 7805 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R §§3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

Review of the claims folder reveals compliance with the VCAA.  
By way of an August 2002 rating decision, an April 2003 
statement of the case and a March 2004 statement of the case; 
the RO provided the veteran with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, the RO sent the 
veteran a June 2002 letter and an April 2003 letter 
explaining the notice and duty to assist provisions of the 
VCAA, including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Accordingly, the Board finds 
that the veteran has been afforded all notice required by 
statute.  He was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, VCAA notification was prior to the August 
2002 rating decision, and VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

With respect to the duty to assist, the RO has obtained all 
available service medical records; and the record includes 
post-service medical records.  With regard to the issues of 
service connection for bilateral wrist disability and for 
headache disability, and the issue of a higher rating for 
residuals of removal of a scrotal cyst, the Board finds that 
the information and evidence of record contains sufficient 
competent medical evidence to decide the claims and that no 
VA examinations are necessary.  38 C.F.R. § 3.159(c)(4).   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Service Connection for Bilateral Wrist Disability and 
Headache Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral wrist disability and for 
headache disability.  Neither disorder was manifested during 
service.  Service medical records do not reference any 
pertinent symptoms, and the veteran's upper extremities and 
neurological system were clinically evaluated as normal at 
the time of examinations in December 1992, January 1994, and 
December 1995.  In report of medical history dated in 
December 1992 and January 1994, the veteran frequent or 
severe headaches and painful or swollen joints.  There is 
otherwise no medical evidence or opinions suggesting a link 
between any current bilateral wrist disability and headache 
disability with the veteran's active duty service. 

Although the veteran may believe that there is such a causal 
relationship, his opinions in that regard, offered without 
the benefit of medical training or expertise, do not 
constitute competent evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to either issue.  38 U.S.C.A. § 5107(b).

Higher Disability Rating of Residuals of Removal of Scrotal 
Cyst

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In the instant case, 
the Board views the appeal as to this issue as arising from 
the original assignment of a disability evaluation following 
an award of service connection in the August 2002 rating 
decision, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has assigned a noncompensable rating under the 
provisions of Diagnostic Code 7805 for scars.  Other codes 
must also be considered.  Under the criteria in effect at the 
time the veteran filed his initial claim (that is, prior to 
August 30, 2002), Code 7804 provided for a 10 percent rating 
for superficial scars that were tender and painful on 
objective examination.  Code 7805 called for rating scars 
based on limitation of the part affected.   

VA promulgated new regulations for rating disability from 
scars and skin disorders, effective August 30, 2002.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Under Code 7801 a 
10 percent rating is assigned for a scar on other than the 
head, face, or neck, that are deep (associated with 
underlying soft tissue damage) or that cause limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.).  A 
20 percent rating is award if the area or areas exceeds 12 
square inches (77 sq. cm.). Code 7801. 

If a scar on other than the head face or neck is superficial 
(not associated with soft tissue damage) and does not cause 
limited motion, a maximum 10 percent rating is assigned if 
affecting an area or areas of 144 square inches (929 sq. cm.) 
or greater.  Code 7802.  A superficial and unstable 
(involving frequent loss of covering of skin over the scar) 
scar will be assigned a maximum 10 percent rating.  Code 
7803.  Similarly, a scar that is superficial, painful on 
examination will be assigned a maximum 10 percent rating.  
Code 7804.  Finally, a scar may also be evaluated based on 
limitation of function of the affected part.  Code 7805.

The veteran reported for a May 2003 VA scars examination.  
Subjective complaints were residual discomfort in the old 
incision area with recurrent itching.  Objective findings 
were no evidence of pain on examination; no adherence to 
underlying tissue; no instability; no evidence of elevation 
or depression; no underlying soft tissue loss or damage; no 
inflammation edema or keloid formation; no evidence of 
enduration or inflexibility of the skin in the area of the 
scar; and no evidence of limitation of motion or function.  
The scar measured 1.0 x 0.1 cm.  Color and texture of the 
scar was consistent with surrounding tissues.  The scar was 
considered superficial.

The Board finds in this case that the preponderance of the 
evidence is against a compensable disability rating under 
either the current or the old criteria.  The veteran's 
reported disabling symptomatology includes pain and 
irritation, however, this is not supported by the medical 
evidence of record.  Objectively, scarring is characterized 
"minimally disfiguring" and is measured as 1.0 x 0.1 cm in 
length.  Furthermore, there is no evidence of instability, 
associated limitation of function or underlying tissue 
damage.  Thus, there is no basis for finding that the overall 
disability picture warrants a compensable rating under any of 
the potentially applicable diagnostic codes.  Id.


ORDER

Service connection for bilateral wrist disability is not 
warranted.  Service connection for headache disability is not 
warranted.  A compensable disability rating for residuals of 
removal of a scrotal cyst is not warranted.  The appeal is 
denied as to these issues. 


REMAND

The veteran is also claiming entitlement to service 
connection for hearing loss disability.  After reviewing the 
audiological reports in the service medical records and 
references to noise exposure, the Board believes that a 
current VA audiological examination is necessary.  38 C.F.R. 
§ 3.159.    



Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for an audiological examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to and be reviewed by the examiner in 
connection with  the examination.  If 
current hearing loss disability is 
diagnosed, the examiner (after reviewing 
the service medical records) should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such current hearing 
loss disability is causally related to 
service. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
hearing loss disability is warranted.  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.   

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



